                                                                          1
                                                                          2
                                                                          3
                                                                          4                                 IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              EDDIE LAMAR DUNBAR,                                      No. C 19-4694 WHA (PR)
                                                                          8
                                                                                               Plaintiff,                              ORDER OF DISMISSAL
                                                                          9
                                                                                   v.
                                                                         10
                                                                              ALAMEDA POLICE
                                                                         11   DEPARTMENT; OAKLAND
United States District Court




                                                                              POLICE DEPARTMENT; SPENCER
                                                                              MOUNTAIN; CHRIS MARIE;
                               For the Northern District of California




                                                                         12
                                                                              MALISHA JONES; TODD
                                                                         13   BEQUETTE; ALAMEDA COUNTY;
                                                                              JUDGE MARK JACOBSON;
                                                                         14
                                                                                               Defendants.
                                                                         15                                            /
                                                                         16
                                                                                                                           INTRODUCTION
                                                                         17
                                                                                        Plaintiff, an inmate at the Alameda County Jail, filed this pro se civil rights case under
                                                                         18
                                                                              42 U.S.C. § 1983 against Alameda County, two police departments, a state court judge, and
                                                                         19
                                                                              other individuals involved in his prosecution on criminal charges. He requests monetary
                                                                         20
                                                                              compensation and to have his charges dismissed. He is granted leave to proceed in forma
                                                                         21
                                                                              pauperis in a separate order. For the reasons discussed below, the complaint is dismissed.
                                                                         22
                                                                                                                             ANALYSIS
                                                                         23
                                                                              A.        STANDARD OF REVIEW
                                                                         24
                                                                                        Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         25
                                                                              redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         26
                                                                              1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         27
                                                                              which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         28
                                                                              monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                          1   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                          2   (9th Cir. 1990).
                                                                          3           Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                          4   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          5   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          6   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          7   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          8   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          9   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                         10   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                         11   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
United States District Court
                               For the Northern District of California




                                                                         12   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                         13   at 1974.
                                                                         14           To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
                                                                         15   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         16   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         17   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         18   B.      LEGAL CLAIMS
                                                                         19          Plaintiff claims that defendants — local government entities and officials — falsified
                                                                         20   evidence, concealed exculpatory evidence, coerced witnesses, committed perjury, engaged in
                                                                         21   malicious prosecution, and committed other violations of his rights in the course of his
                                                                         22   prosecution for criminal charges. He is currently in custody on those charges. He seeks to have
                                                                         23   the charges dismissed, money damages, and to have criminal charges filed against the
                                                                         24   defendants.
                                                                         25          His claims for damages are barred. In order to recover damages for an allegedly
                                                                         26   unconstitutional conviction or imprisonment, or for other harm caused by actions whose
                                                                         27   unlawfulness would render a conviction or sentence invalid, a plaintiff must prove that the
                                                                         28
                                                                                                                                2
                                                                          1   conviction or sentence has been reversed on direct appeal, expunged by executive order,
                                                                          2   declared invalid by a state tribunal authorized to make such determination, or called into
                                                                          3   question by a federal court's issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S.
                                                                          4   477, 486-487 (1994). A claim for damages bearing that relationship to a conviction or sentence
                                                                          5   that has not been so invalidated is not cognizable under Section. Id. at 487. Plaintiff’s claims
                                                                          6   for violations of his constitutional rights at trial and in the course of his prosecution, if
                                                                          7   successful, would necessarily imply that his conviction was not valid. Consequently, this claim
                                                                          8   is barred by Heck.
                                                                          9           Plaintiff may not obtain dismissal of charges against him. Habeas is the exclusive
                                                                         10   remedy for the prisoner who seeks immediate or speedier release from confinement. Skinner v.
                                                                         11   Switzer, 562 U.S. 521, 533-34 (2011). The only federal remedy for challenging the validity of
United States District Court
                               For the Northern District of California




                                                                         12   his state court conviction is a habeas petition under 28 U.S.C. § 2254. Therefore, to defeat the
                                                                         13   charges against him, plaintiff must file a federal habeas petition, but only after completing all
                                                                         14   state court appeals,
                                                                         15           Plaintiff’s request to have the defendants criminally charges is beyond the purview of the
                                                                         16   courts. That decision is within the sole discretion of a prosecutor, to whom plaintiff should
                                                                         17   direct any such request.
                                                                         18                                              CONCLUSION
                                                                         19           For the reasons set out above, this case is DISMISSED for failure to state a cognizable
                                                                         20   claim for relief. This dismissal is without prejudice to plaintiff re-filing his damages claims if
                                                                         21   his conviction is ever expunged, reversed, invalidated, or otherwise called into question. He may
                                                                         22   also seek to overturn his conviction or sentence by filing a habeas petition in federal court, but
                                                                         23   only after exhausting all of his available state court appeals.
                                                                         24           The clerk shall enter judgment and close the file.
                                                                         25           IT IS SO ORDERED.
                                                                         26
                                                                              Dated: November        14   , 2019.
                                                                         27                                                   WILLIAM ALSUP
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                         28
                                                                                                                                 3
